DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/26/2021 has been entered.
 	Claim 5 has been withdrawn. Claim 1 has been amended.  Claim 8 is new.
Claims 1-4 and 6-8 are under examination.

Improper Markush Grouping Rejection
2.	Claim 2 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush group is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two 
	The Markush grouping is improper because a PNA/DNA/PNA complex (formed with a CPP or ACPP) does not share a substantial structural feature and common use with Crisp/Cas9, ZFNs, and TALENs.  PNA/DNA/PNA are complexes between peptide modified nucleic acids (PNA) and DNA and have distinct structure as compared to Crisp/Cas9, ZFNs, and TALENs.  They do not have gene editing capability; further adding a CPP or ACPP does not impart editing activity.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within a proper Markush grouping in series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “PNA/DNA/PNA complex formed with a CPP or ACPP” in claim 2 is used by the claim to mean “a gene editing complex” while the accepted meaning is “a complex comprising peptide modified nucleic acids (PNA) and DNA”, which is not recognized by the art as being a gene editing complex.  Further adding a CPP or ACPP is not going to impart editing activity.  The term is indefinite because the specification does not clearly redefine the term.





Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al. (PGPUB 2012/0121712), in view of each Kitada et al. (Nature, 1998, 392: 605-608), Wu et al. (Cell Stem Cell, 2013,13:659-662), Sum (Master of Science Thesis, 2014), and Tian et al. (Optical Engineering, 2013, 52: 1-6).
Ciofani et al. teach a method for the in vivo neural cell stimulation by using piezoelectric nanoparticles stimulated by ultrasound waves, wherein the piezoelectric nanoparticles are coated with a biocompatible polymer functionalized with ligands such as antibodies that target them to the desired neural cells and wherein the piezoelectric nanoparticles are internalized by the target cells for subsequent electrical stimulation of the target cells (claim 1).  The method of Ciofani et al. is used for deep brain stimulation, wherein deep brain stimulation could be used to treat Parkinson’s disease 
Ciofani et al. do not teach a gene nor do they teach CRISPR/Cas9 (claims 1 and 2).  Kitada et al. teach that Parkinson’s disease could be caused by mutations in the parkin gene (see Abstract; pl. 606, column 2, second paragraph).  Wu et al. teach that CRISPR/Cas9 could be used to restore the wild type gene via HDR (claim 7) (see Abstract; p. 662, column 1, last paragraph).  One of skill in the art would have found obvious to modify the method of Ciofani et al. by further including a CRISPR/cas9 system together with a gene capable of restoring the wild type parkin, with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to restore wild type reading frames in subjects where Parkinson’s disease is caused by genetic mutations.  One of skill in the art would have reasonably expected to be successful in doing so because the prior art teaches that CRISPR/cas9 systems can be successfully used for genome editing.
Ciofani et al., Kitada et al., and Wu et al. do not teach gene delivery in the absence of viral or plasmid vectors (claims 1 and 4).  However, Sum teaches linear covalently closed (LCC) DNA minivectors (i.e., not viral or plasmid vectors) as superior gene delivery vectors due to enhancement of both transfection efficiency and safety (see Abstract; p. 2-4; p. 41-49).  One of skill in the art would have found obvious to use an LCC DNA minivector encoding parkin to achieve the predictable result of obtaining a composition exhibiting enhanced transfection efficiency.  Furthermore, Sum teaches that using CPPs for cellular uptake (i.e., a biomolecule for cellular uptake; claim 1) results in improved gene delivery and reduced cytotoxicity (p. 17-19; p. 32, second 
Ciofani et al., Kitada et al., Wu et al., and Sum do not teach a fiber optic (claims 1 and 8). However, Ciofani et al. teach that any external ultrasound generator could be used to stimulate the piezoelectric nanoparticles (see [0065]-[0067]). Tian et al. teach a fiber-optic ultrasound generator which could be used in advanced ultrasonic applications (see Abstract; p. 3, column 2, second paragraph and Fig. 4; p. 5, column 1).  Thus, using the fiber-optic ultrasound generator taught by Tian et al. to stimulate the piezoelectric nanoparticles would have been obvious to one of skill in the art to achieve the predictable result of electrically stimulating the target cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al. taken with each Kitada et al., Wu et al., Sum, and Tian et al., in further view of both Tönges et al. (Brain, 2012, 135: 3355-3370) and Liu et al. (J. Nanosci. Nanotechnol., 2010, 10: 7897-7905).
	The teachings of Ciofani et al., Kitada et al., Wu et al., Sum, and Tian et al. are applied as above for claims 1, 2, 4, 7, and 8.  Ciofani et al., Kitada et al., Wu et al., Sum, and Tian et al. do not teach Rock inhibitors and ACPP (claim 3).  Tönges et al. teaches that Rock inhibitors are suitable to treat Parkinson’s disease (see Abstract).  One of skill in the art would have found obvious to further associate a Rock inhibitor with the 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1, 2, 4, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al. taken with each Kitada et al., Wu et al., Sum, and Tian et al., in further view of both Klapoetke et al. (PGPUB 2014/0324134) and Li et al. (Acta Pharmacol. Sin., 2003, 24: 1192-1198). 
The teachings of Ciofani et al., Kitada et al., Wu et al., Sum, and Tian et al. are applied as above for claims 1, 2, 4, 7, and 8.  Ciofani et al., Kitada et al., Wu et al., Sum, and Tian et al. do not teach opsin nor do they teach delivery to a non-excitable target cell in the patient (claim 6).  Klapoetke et al. teach a method of modifying the membrane potential of cells, the method comprising administering a plasmid encoding rhodopsin (i.e., an ion channel) to subjects and activating the expressed rhodopsin by light; the method is used to treat a neurological conditions such as Parkinson’s disease (see [0009]-[0011]; [0064]; [0087]; [0100]; [0106]; [0118]; [0119]; [0125]; [0127]; [0135]-[0137]; [0170]).  One of skill in the art would have found obvious to associate the    MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Furthermore, Li et al. teach that, since transplanted neural stem cells (NSCs) could differentiate into neurons, NSCs could be used to treat Parkinson’s disease (Abstract; paragraph bridging p. 1196 and 1197).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Ciofani et al., Klapoetke et al., Kitada et al., Wu et al., Sum, and Tian et al. by further including autologous NPCs and directing at least part of the nanoparticles-gene-rhodopsin-CRISPR/Cas9 complex to autologous NSCs to achieve the predictable result of obtaining neurons comprising stimulatory nanoparticles and rhodopsin for treating Parkinson’s disease.  By doing so, one of skill in the art would have also delivered the nanoparticles-parkin gene-rhodopsin (i.e., and opsin and an ion channel)-CRISPR/Cas9 complex to NSCs of the patient (claim 6).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al., in view of each Canillas et al. (Boletin de la Sociedad Española de Cerámica y Vidrio, 2014, 53: 249-259), Krook-Magnuson et al. (Nature .
Ciofani et al. teach a method for the in vivo neural cell stimulation by using piezoelectric nanoparticles stimulated by ultrasound waves, wherein the piezoelectric nanoparticles are coated with a biocompatible polymer functionalized with ligands such as antibodies that target them to the desired neural cells, wherein the piezoelectric nanoparticles are administered systematically and taken up by the target neural cells and are capable of converting the ultrasound waves into electrical signals able to stimulate the target neural cells (claim 1) (Abstract; [0001]; [0015]-[0020]; [0025]; [0027]; [0038]; [0042]; [0045]; [0046]; [0048]; [0051]; [0052]; [0063]; [0066]; [0067]; ([0083]).
Ciofani et al. do not teach using the piezoelectric nanoparticles to carry a gene (claim 1).  However, doing so is suggested by the prior art.  For example, Canillas et al. teach treating epilepsy by using electric stimulation, wherein electrical stimulation could be provided by piezoelectric materials (p. 253, column 2, first full paragraph; p. 254, column 2, fourth full paragraph).  One of skill in the art would have found obvious to administer the piezoelectric nanoparticles of Ciofani et al. to subjects affected by epilepsy and further stimulate them with ultrasound waves to achieve the predictable result of treating epilepsy in these subjects.  Furthermore, Krook-Magnuson et al. teach using opsin optogenetics to treat epilepsy (Abstract; p. 2-4).  One of skill in the art would have also found obvious to also attach an expression vector encoding an opsin gene to the piezoelectric nanoparticles to achieve the predictable result of treating epilepsy.  MPEP 2144.06 I states:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Ciofani et al., Canillas et al., and Krook-Magnuson et al. do not teach CRISPR/cas9 (claims 1, 2, and 7).  Graves teaches that epilepsy could be caused by mutations in specific genes such as an insertion in the ion channel gene CLCN2 that leads in a premature stop codon and results in a truncated, non-functional protein having a dominant negative effect on the wild-type protein (p. 208).  Wu et al. teach that CRISPR/Cas9 could be used to restore the wild type gene via HDR (claim 7) (Abstract; p. 662, column 1, last paragraph).  One of skill in the art would have found obvious to modify the method of Ciofani et al., Canillas et al., and Krook-Magnuson et al. by further including a CRISPR/cas9 system together with a gene capable of restoring the wild type CLCN2, with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to restore wild type reading frames in subjects wherein epilepsy disease is caused by genetic mutations.  One of skill in the art would have reasonably expected to be successful in doing so because the prior art teaches that CRISPR/cas9 systems can be successfully used for genome editing.  By doing so, one of skill in the art would have used a combination of an opsin gene and a gene encoding an ion channel.
Ciofani et al., Canillas et al., Krook-Magnuson et al., Graves, and Wu et al. do not specifically teach gene delivery in the absence of viral or plasmid vectors (claims 1 and 4).  However, since Sum teaches that linear covalently closed (LCC) minivectors (i.e., not viral or plasmid vectors) are very efficient gene therapy vectors (Abstract; p. 2-claim 1) results in improved gene delivery and reduced cytotoxicity (p. 17-19; p. 32, second paragraph) and thus, one of skill in the art would have found obvious to further include a CPP to achieve the predictable result of reducing cytotoxicity and improve gene delivery. 
Ciofani et al., Canillas et al., Krook-Magnuson et al., Graves, Wu et al., and Sum   do not teach a fiber optic (claims 1 and 8).  However, Ciofani et al. teach that any external ultrasound generator could be used to stimulate the piezoelectric nanoparticles (see [0065]-[0067]). Tian et al. teach a fiber-optic ultrasound generator which could be used in advanced ultrasonic applications (see Abstract; p. 3, column 2, second paragraph and Fig. 4; p. 5, column 1).  Thus, using the fiber-optic ultrasound generator taught by Tian et al. to stimulate the piezoelectric nanoparticles would have been obvious to one of skill in the art to achieve the predictable result of electrically stimulating the target cells.
Thus, the claimed invention was prima facie obvious at its effective filing date.

10.	Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al., in view of each Canillas et al., Krook-Magnuson et al., Graves, Wu et al., Sum, and Tian et al., in further view of Matsumoto et al. (International Congress Series, 2003, 1252: 489-492).
claim 6).  Matsumoto et al. teach that, since transplanted neural stem cells (NSCs) could differentiate into neurons, NSCs could be used to treat epilepsy (Abstract; p. 490-492).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Ciofani et al., Canillas et al., Krook-Magnuson et al., Graves, Wu et al., Sum, and Tian et al. by further including autologous NPCs and directing at least part of the nanoparticles-gene-rhodopsin-CRISPR/Cas9 complex to the autologous NSCs to achieve the predictable result of obtaining neurons comprising stimulatory nanoparticles and rhodopsin for treating epilepsy.  By doing so, one of skill in the art would have also delivered the nanoparticles with the attached CLCN2-encoding gene, rhodopsin-encoding gene (i.e., a gene encoding an opsin and an ion channel), and CRISPR/Cas9 complex to NSCs of the patient (claim 6).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
11.	The rejections are based on a combination of references teaching stimulating the piezoelectric nanoparticles with a fiber optic.  The arguments are answered below to the extent that they pertain to these rejections.



	The argument that Sum teaches away is not found persuasive.  There is nothing in this reference teaching against attaching an LCC DNA minivector encoding rhodopsin to piezoelectric nanoparticles.

The following arguments are not new and were previously addressed: (1) MPEP 2144.06 is inapplicable because the claims do not recite any art-recognized equivalents for the same purpose; and (2) based on Sum, one of skill in the art would have administered the LLC separately from the nanoparticles.  

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633